Case 1:20-cv-01038-LMB-JFA Document 27 Filed 03/01/21 Page 1 of 7 PageID# 225




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


 ALI ABDALLA HAMZA, et al.

                  Plaintiffs,

 v.

 KHALIFA HIFTER,                                 Case No: 1:20-cv-01038 (LMB/JFA)


                  Defendant.


      ERRATA AND SUPPLEMENT TO MR. HIFTER’S MOTION TO DIMISS

      Mr. Hifter’s personal jurisdiction standard of review and argument was

inadvertently submitted under the incorrect and incomplete analysis. The correct

standard of review and analysis is as follows:

      To establish personal jurisdiction, Plaintiffs must prove that this Court has

general or specific jurisdiction over Mr. Hifter. See ALS Scan, Inc. v. Digital Serv.

Consultants, Inc., 293 F.3d 707 (4th Cir. 2002). Plaintiffs cannot meet this

requirement. Therefore, this case should be dismissed under Rule 12(b)(2).

      I.     General Personal Jurisdiction.

      General jurisdiction is a more demanding standard than specific jurisdiction.

ALS Scan, Inc., 293 F.3d at 712. General jurisdiction occurs when the defendant’s

contact with the State is unrelated to the lawsuit. Id. It may exist even when specific

jurisdiction does not so long as the defendant has sufficient contact with the State,

regardless of the suit’s causes of action. Id.




                                            1
Case 1:20-cv-01038-LMB-JFA Document 27 Filed 03/01/21 Page 2 of 7 PageID# 226




      The Supreme Court concluded that a corporation’s or individual’s affiliations

with a State in which suit is brought must be so constant and pervasive “as to render

[it] essentially at home in the forum State.” Daimler AG v. Bauman, 571 U.S. 117,

119 (2014) (citing Goodyear Dunlop Tires Operations, S.A. v Brown, 564 U.S. 915,

919 (2011)); see also Fidrych v. Marriott Int’l, Inc., 952 F.3d 124, 134 (4th Cir. 2020)

(requiring that contacts with the forum State need to be sufficient to make it “at

home” in the State for general jurisdiction). The “at home” requirement is necessary

when the defendant’s contact with the State is not the basis of the suit and, instead,

are unrelated contacts. Carefirst of Md., Inc. v. Carefirst Pregnancy Ctr., Inc., 334

F.3d 390, 397 (4th Cir. 2003). Although physical presence in the forum is strong

evidence, “the presence of property alone will not support jurisdiction.” Base Metal

Trading, Ltd. v. OJSC, 283 F.3d 208, 213 (4th Cir. 2002).

      Courts consider many factors when deciding whether an individual’s contacts

with the forum are so continuous and systematic as to render them at home in the

State. See Freedom Hawk Kayak, LLC v. Ya Tai Elec. Appliances Co. Ltd., 908 F.

Supp. 2d 763 (W.D. Va. 2012) (holding that there was no general personal jurisdiction

where the plaintiff did not show the defendant maintained an office in Virginia,

employed personnel there, had bank accounts there, had licenses there, is subject to

taxation there, or frequently sells products there); Consulting Engineers Corp. v.

Geometric Ltd., 561 F.3d 273 (4th Cir. 2009) (holding that where the defendant did

own property in Virginia, or employ personnel there, and did all actual business from

India, there was no personal jurisdiction despite that they executed a transaction




                                           2
Case 1:20-cv-01038-LMB-JFA Document 27 Filed 03/01/21 Page 3 of 7 PageID# 227




with a Virginia resident); Noble Sec., Inc. v. MIZ Eng’g, Ltd., 611 F. Supp. 2d 513

(E.D. Va. 2009) (holding that where the defendant only made a few transactions in

Virginia, and because the business was minimal and they did not maintain property

there, there was no general personal jurisdiction).

      In Daimler AG (a case arising under ATS and TVPA claims), the Supreme

Court warned of the “risks to international comity” when taking an “expansive view

of general jurisdiction.” Daimler AG, 571 U.S. at 141. Therefore, the Supreme Court

noted “[c]onsiderations of international rapport thus reinforce our determination that

subjecting [the defendant] to the general jurisdiction of courts in the [forum state]

would not accord with the ‘fair play and substantial justice’ due process demands.”

Id. at 142 (citing Int’l. Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting

Milliken v. Meyer, 311 U.S. 457, 463 (1940)).

      Here, Mr. Hifter does not have continuous and systematic contacts with

Virginia as to render him “at home” in Virginia. As many of the cases have shown,

where the person does not actually reside in the State, does not employ people there,

and conducts only infrequent business there, their contacts are not continuous or

systematic as to render them under general personal jurisdiction of that State. Mr.

Hifter has lived in Libya for many years and conducts all business from Libya. He

does not frequently visit Virginia or conduct substantial business activities within

the State. While he may own property in Virginia, that alone, is not enough to

establish that he is “at home” here. Thus, the Eastern District of Virginia does not

have general personal jurisdiction over him.




                                          3
Case 1:20-cv-01038-LMB-JFA Document 27 Filed 03/01/21 Page 4 of 7 PageID# 228




      II.    Specific Personal Jurisdiction.

      Specific jurisdiction is based on conduct connected to the suit. ALS Scan, Inc.,

293 F.3d at 711. It is “confined to adjudication of ‘issues deriving from, or connected

with, the very controversy that establishes jurisdiction.’” Goodyear Dunlop Tires

Operations, SA v. Brown, 564 U.S. 915, 919 (2011). In determining specific

jurisdiction, the Fourth Circuit considers:

      (1) the extent to which the defendant ‘purposefully avail[ed]’ itself of the
      privilege of conducting activities in the State; (2) whether the plaintiffs’ claims
      arise out of those activities directed at the State; and (3) whether the exercise
      of personal jurisdiction would be constitutionally ‘reasonable.’

ALS Scan, Inc., 293 F.3d at 712. When looking to see if courts will apply specific

jurisdiction to defendants not within the forum State, federal courts need to apply

the specific forum State’s long-arm statute. CFA Inst. v. Inst. of Chartered Fin.

Analysts of India, 551 F.3d 285, 292 (4th Cir. 2009).

      Virginia’s long-arm statute extends “personal jurisdiction over nonresident

defendants to the full extent” that the Due Process Clause of the Fourteenth

Amendment permits. Id. at 293. Therefore, anyone who enjoys the privilege of

conducting business in the State bears the obligation of answering legal proceedings

related to their business activity. Id. Thus, even if the defendant performs only

minimal activities within the State, they will be held under specific jurisdiction if any

of those activities give rise to the suit. Id. at 294. See also Fidrych v. Marriott Int’l,

Inc., 952 F.3d 124, 138 (4th Cir. 2020) (holding that the defendant needs to

“purposefully establish minimum contacts in the forum State, such that they should




                                              4
Case 1:20-cv-01038-LMB-JFA Document 27 Filed 03/01/21 Page 5 of 7 PageID# 229




reasonably anticipate being ha[u]led into court there”, because of those contacts,

quoting from Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 189 (4th Cir. 2016)).

       Here, there is no specific personal jurisdiction because none of the alleged

conduct has any connection to Virginia. Indeed, Plaintiffs’ claims relate to alleged

activities occurring in Libya. Because Mr. Hifter’s alleged minimum contacts with

Virginia did not give rise to the causes of action contained in the Amended Complaint,

Virginia’s long-arm statute will not bring the claims within specific personal

jurisdiction.

       III.     Personal Jurisdiction Under Rule 4(k)(2).

       Likewise, there is not personal jurisdiction under Rule 4(k)(2). “Rule 4(k)(2) is

in essence a federal long arm statute.” Saudi v. Northrop Grumman Corp., 427 F.3d

271, 275 (4th Cir. 2005). Under this rule, three requirements must be met: [1] “the

suit must arise under federal law”; [2] “the defendant must not be subject to personal

jurisdiction in any state”; and [3] “the defendant must have contacts with the United

States consistent with the Constitution and the laws of the United States.” Id. “In

other words, the defendant must have contacts with the United States as a whole

sufficient to satisfy the standards for either specific of general jurisdiction.” Human

Resource Certification Institute v. Human Resources Professional Ass’n., 453 Fed.

Appx. 349, 351 (4th Cir. 2011) (citing Saudi, 427 F.3d at 275-76). “A court may

exercise specific jurisdiction “[w]hen the cause of action arises out of the defendant's

contacts with the forum.” Base Metal Trading, 283 F.3d at 213. General jurisdiction

is available if [defendant’s] contacts with the United States are “‘continuous and




                                            5
Case 1:20-cv-01038-LMB-JFA Document 27 Filed 03/01/21 Page 6 of 7 PageID# 230




systematic.’” Id. (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

408, 416, 104 S.Ct. 1868, 80 L.Ed.2d 404 (1984)).” Saudi, 427 F.3d at 276.

       For the same reasons articulated above relating to specific and general

jurisdiction, there is no personal jurisdiction under Rule 4(k)(2). Indeed, the causes

of action do not arise under any connection with the United States and therefore there

is no specific jurisdiction.

       “[T]he threshold level of minimum contacts sufficient to confer general

jurisdiction is significantly higher than for specific jurisdiction.” ALS Scan, Inc., 293

F.3d at 715 (quoting ESAB Group, Inv. v. Centricut, Inc., 126 F.3d 617, 623 (4th Cir.

1997)). Mr. Hifter’s contacts with the United States are not continuous and

systematic. To the extent he had connections to the United States, those essentially

ended when he left the United States years ago and became a full-time resident of

Libya. Any contacts that remain cannot be said to be “continuous and systematic.”

       For the foregoing reasons, as well as those contained in Mr. Hifter’s

Memorandum In Support of his Motion to Dismiss, Plaintiffs’ claims should be

dismissed.

Dated: March 1, 2021                           Respectfully submitted,

                                               /s/ Jesse R. Binnall
                                               Jesse R. Binnall (VSB # 79292)
                                               HARVEY & BINNALL, PLLC
                                               717 King Street, Suite 300
                                               Alexandria, VA 22301
                                               Tel: (703) 888-1943
                                               Fax: (703) 888-1930
                                               jbinnall@harveybinnall.com

                                               Counsel for the Defendant


                                           6
Case 1:20-cv-01038-LMB-JFA Document 27 Filed 03/01/21 Page 7 of 7 PageID# 231




                             CERTIFICATE OF SERVICE

      I hereby certify that on this 1st day of March 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel and parties of record.


                                                       /s/ Jesse R. Binnall
                                                       Jesse R. Binnall

                                                       Counsel for the Defendant




                                            7
